UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-5301 Date of fiscal year end: July 31 Date of reporting period: June 30, 2011 Name of Fund: Akre Focus Fund Akre Focus Fund Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker MASTERCARD INCORPORATED 21-Sep-10 57636Q104 MA Vote MRV Proposal Proposed by Issuer or Security Holder For 3. DIRECTOR ISSUER For NANCY J. KARCH For JOSE OCTAVIO REYES LAGUNES For EDWARD SUNING TIAN For SILVIO BARZI For For 1A. AMEND AND RESTATE THE COMPANY'S CURRENT CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS IN PHASES AND EFFECT RELATED CHANGES IN DIRECTOR VACANCY ISSUER For For 1B. AMEND AND RESTATE THE COMPANY'S CURRENT CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENT FOR AMENDING THE COMPANY'S CERTIFICATE OF INCOPORATION. ISSUER For For 1C. AMEND AND RESTATE THE COMPANY'S CURRENT CERTIFICATE OF INCORPORATION TO REVISE REQUIREMENTS APPLICABLE TO THE COMPOSITION OF THE BOARD OF DIRECTORS. ISSUER For For 1D. AMEND AND RESTATE THE COMPANY'S CURRENT CERTIFICATE OF INCORPORATION TO REVISE REQUIREMENTS APPLICABLE TO OWNERSHIP OF THE COMPANY'S STOCK AND DELETE RELATED OBSOLETE PROVISONS. ISSUER For For 2. APPROVAL OF THE ADJOURNMENT OF THE ANNUAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THER ARE NOT SUFFICIENT VOTES TO APPROVE EACH OF THE PROPOSALS COMPRISING PROPOSAL 1 AT THE TIME OF THE ANNUAL MEETING. ISSUER ABSTAIN For 4. RE-APPROVAL OF THE COMPANY'S SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN. ISSUER FOR For 5. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMFOR THE COMPANY FOR 2010 ISSUER Company Name Meeting Date CUSIP Ticker WMS INDUSTRIES INC. 9-Dec-10 WMS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR ISSUER For ROBERT J. BAHASH For BRIAN R. GAMACHE For PATRICIA M. NAZEMETZ For LOUIS J. NICASTRO For NEIL D. NICASTRO For EDWARD W RABIN, JR. For IRA S. SHEINFELD For BOBBY L. SILLER For WILLIAM J. VARESCHI, JR. FOR For 2. RATIFICATION OF THE APPOINTMENT OF EARNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 ISSUER Company Name Meeting Date CUSIP Ticker FACTSET RESEARCH SYSTEMS, INC 14-Dec-10 FDS Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR JOESPH E. LAIRD FOR JAMES J. MCGONIGLE FOR CHARLES J. SNYDER FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF EARNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 ISSUER FOR FOR 3. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE FACTSET RESEARCH SYSTEMS INC. 2 ISSUER Company Name Meeting Date CUSIP Ticker BECTON, DICKSON AND COMPANY 1-Feb-11 BDX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR BASIL L. ANDERSON FOR HENRY P.BECTON, JR. FOR EDWARD F. DEGRAAN FOR CM FRASER - LIGGETT FOR CHRISTOPHER JONES FOR MARSHALL O. LARSEN FOR EDWARD J. LUDWIG FOR ADEL A.F. MAHMOUD FOR GARY A. MECKLENBURG FOR CATHY E. MINEHAN FOR JAMES F. ORR FOR WILLARD J. OVERLOCK, JR FOR BERTRAM L. SCOTT FOR ALFRED SOMMER FOR FOR 2.RATIFICATION OF SELECTION OF ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR 3.AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. ISSUER NONE 1 YEAR 4.AN ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTES. ISSUER AGAINST AGAINST 5.SPECIAL SHAREHOLDER MEETINGS ISSUER AGAINST AGAINST 6.CUMULATIVE VOTING ISSUER Company Name Meeting Date CUSIP Ticker TD AMERITRADE HOLDING CORPORATION 16-Feb-11 87236Y108 AMTD Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR J. JOE RICKETTS FOR DAN W. COOK III FOR JOSEPH H. MOGLIA FOR CM FRASER - LIGGETT FOR FOR 2. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. ISSUER 1 YEAR 1 YEAR 3.AN ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER FOR FOR 4.LONG-TERM INCENTIVE PLAN. REAPPROVAL OF THE PERFORMANCE BASED COMPENSATION MEASURES TO BE USED UNDER THE COMPANY'S LONG-TERM INCENTIVE PLAN, AS REQUIRED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE. ISSUER FOR FOR 5.MANAGEMENT INCENTIVE PLAN. REAPPROVAL OF THE PERFORMANCE BASED COMPENSATION MEASURES TO BE USED UNDER THE COMPANY'S MAMAGEMENT INCENTICE PLAN, AS REQUIRED BY SECTION162(M) OF THE INTERNAL REVENUE CODE ISSUER FOR FOR 6.INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING SEPTEMBER 30, 2011 ISSUER Company Name Meeting Date CUSIP Ticker O'REILLY AUTOMOTIVE INC. 3-May-11 67103H107 ORLY Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR DAVID E. O'REILLY FOR JAY D. BURCHFIELD FOR PAUL R. LEDERER FOR FOR 2. ADVISORY VOTE ON APPROVAL OF COMPENSATION OF EXECUTIVES ISSUER 3 YEAR 3 YEAR 3.ADVIOSRY VOTE ON THE FREQUENCY OF FUTURE SAY ON PAY VOTES ISSUER FOR FOR 4. RATIFICATION OF OF APPOINTMENT OF ERNST & YOUNG, LLP, AS INDEPENDENT AUDITORS FOR FISCAL 2011 ISSUER Company Name Meeting Date CUSIP Ticker WHITE RIVER CAPITAL, INC. 3-May-11 96445P105 RVR Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR JOHN M. EGGMEYER FOR THOMAS C. HEAGY FOR WILLIAM MCKNIGHT FOR DANIEL W. PORTER FOR JOHN W. ROSE FOR RICHARD WATERFIELD FOR FOR 2. RATIFICATION OF MCGLADREY & PULLEN, LLP AS AUDITORS ISSUER Company Name Meeting Date CUSIP Ticker MARKEL CORPORATION 9-May-11 MKL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR J. ALFRED BROADDUS, JR. FOR DOUGLAS C. EBY FOR STEWART M. KASEN FOR ALAN I. KIRSHNER FOR LEMUEL E. LEWIS FOR DARRELL D. MARTIN FOR ANTHONY F. MARKEL FOR STEVEN A. MARKEL FOR JAY M. WEINBERG FOR DEBORA J. WILSON FOR FOR 2. TO APPROVE THE FOLLOWING RESOLUTION:"RESOLVED, THAT THE COMPENSATIONPAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN ACCORDANCE WITH ITEM 402OF REGULATION S-K, INCLUDING THE COMPENSATION DISCUSSIONAND ANALYSIS, COMPENSATION TABLES, AND NARRATIVE DISCUSSION, IS HEREBY APPROVED. ISSUER 3 YEAR 3 YEAR 3.TO APPROVE THE FREQUENCY OFSHAREHOLDER ADVISORY VOTES APPROVING EXECUTIVE COMPENSATION ISSUER FOR FOR 4. TO RATIFY THE SELECTION OF KPMG LLP BY THE AUDIT COMITTEEOF THE BOARD OF DIRECTORS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011 ISSUER Company Name Meeting Date CUSIP Ticker AMERICAN TOWER CORPORATION 18-May-11 AMT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR RAYMOND P. DOLAN FOR RONALD M. DYKES FOR CAROLYN F. KATZ FOR GUSTAVO LARA CANTU FOR JOANN A. REED FOR PAMELA D.A. REEVE FOR WENDELL REILLY FOR DAVID E. SHARBUTT FOR JAMES D. TAICLET, JR. FOR SAMME L. THOMPSON FOR FOR 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. ISSUER FOR FOR 3. TO APPROVE AN AMENDMENT TO AMERICAN TOWER CORPORATION'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. ISSUER FOR FOR 4.TO CONDUCT AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. ISSUER 3 YEARS 1 YEARS 5. TO CONDUCT AN ADVISORY VOTE ON WHETHER TO HOLD THE STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION EVERY ONE, TWO OR THREE YEARS. ISSUER Company Name Meeting Date CUSIP Ticker ROSS STORES, INC 18-May-11 ROST Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR GEORGE P. ORBAN FOR DONALD SEILER FOR FOR 2. TO APPROVE THE EXISTING SECOND AMENDED AND RESTATED ROSS STORES, INC. INCENTIVE COMPENSATION PLAN FOR PURPOSES OF SECTION162(M) OF THE INTERNAL REVENUE CODE. ISSUER FOR FOR 3. TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO ADOPT ANNUAL ELECTIONS FOR DIRECTORS ELECTED BEGINNING IN 2012 (DE-CLASSIFICATION OF THE BOARD). ISSUER FOR FOR 4. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. ISSUER 2 YEARS 3 YEARS 5. ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES TO APPROVE A RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. ISSUER FOR FOR 6. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 28, 2012. ISSUER Company Name Meeting Date CUSIP Ticker LPL INVESTMENT HOLDINGS INC. 19-May-11 50213H100 LPLA Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR MARK S.; CASADY FOR JAMES S. PUTNAM FOR RICHARD W. BOYCE FOR JOHN J. BRENNAN FOR ERIK D. RAGATZ FOR JAMES S. RIEPE FOR RICHARD P. SCHIFTER FOR JEFFREY E. STIEFLER FOR ALLEN R. THORPE FOR FOR 2. RATIFICATION OF APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER FOR FOR 3. APPROVE, IN AN ADVISORY VOTE, THE EXECUTION COMPENSATION PAID TO THE COMPANIES NAMED EXECUTIVE OFFICERS ISSUER 2 YEARS 3 YEARS 4. RECOMMEND, IN A NON-BINDING VOTE, THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER Company Name Meeting Date CUSIP Ticker ANNALY CAPITAL MANAGEMENT, INC 26-May-11 NLY Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR MICHAEL A.J. FARRELL FOR JONATHAN D. GREEN FOR JOHN A. LAMBIASE FOR FOR 2. A PROPOSAL TO AMEND OUR CHARTER TO INCREASE THE NUMBER OF AUTHORIZED SHARES TO 2,000,000,000 SHARES. ISSUER AGAINST FOR 3. A PROPOSAL TO APPROVE A NON-BINDNG ADVISORY RESOLUTION ON OUR EXECUTIVE COMPENSATION. ISSUER 1 YEAR 3 YEARS 4. A RECOMMENDATION, BY A NON-BINDING ADVISORY VOTE, FOR THE FREQUENCY OF ADVISORY VOTES ON OUR EXECUTIVE COMPENSATION. ISSUER FOR FOR 5. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE 2 ISSUER Company Name Meeting Date CUSIP Ticker LAMAR ADVERTISING COMPANY 26-May-11 LAMR Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR JOHN MAXWELL HAMILTON FOR JOHN E. KOERNER, III FOR STEPHEN P. MUMBLOW FOR THOMAS V. REIFENHEISER FOR ANNA REILLY FOR KEVIN P. REILLY, JR. FOR WENDELL REILLY FOR FOR 2. NON-BINDING, ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. ISSUER 3 YEARS 3 YEARS 3. NON-BINDING, ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. ISSUER FOR FOR 4. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 ISSUER Company Name Meeting Date CUSIP Ticker PENN NATIONAL GAMING, INC 9-Jun-11 PENN Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR PETER M. CARLINO FOR HAROLD CRAMER FOR SAUL V. REIBSTEIN FOR FOR 2. RATIFICATION OF ERNST & YOUNG, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. ISSUER FOR FOR 3. APPROVAL OF AN AMENDMENT TO THE COMPANY'S 2(THE "PLAN") TO INCREASE THE TOTAL NUMBER OF SHARES AVAILABLE FOR ISSUANCE AND TO APPROVE THE PLAN FOR PURPOSES OF SECTION162(M) OF THE INTERNAL REVENUE CODE. ISSUER FOR FOR 4. ADVIOSRY VOTE ON EXECUTIVE COMPENSATION ISSUER 3 YEARS 3 YEARS 5. ADVISORY VOTE ON THE FREQUENCY OF THE EXECUTIVE COMPENSATION VOTE ISSUER FOR AGAINST 6. SHAREHOLDER PROPOSAL ON MAJORITY VOTING SHAREHOLDER Company Name Meeting Date CUSIP Ticker THE TJX COMPANIES 14-Jun-11 TJX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER ABSTAIN JOSE B. ALVAREZ FOR ALAN M. BENNETT FOR BERNARD CAMMARATA FOR DAVID T. CHING FOR MICHAEL F. HINES FOR AMY B. LANE FOR CAROL MEYROWITZ ABSTAIN JOHN F. O'BRIEN ABSTAIN WILLOW B. SHIRE FOR FOR 2. RATIFICATIO OF APPOINTMENT OF PRICEWATERHOUSECOOPERS, LLP ISSUER AGAINST FOR 3. TO APPROVE ON AN ADVISORY BASIS, THE OVERALL COMPENSATIONOF TJX'S NAMED EXECUTIVE OFFICERS ISSUER 1 YEAR 1 YEAR 4.TO RECOMMEND, ON AN ADVISORY BASIS, THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION ISSUER Company Name Meeting Date CUSIP Ticker DOLLAR TREE 16-Jun-11 DLTR Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR MACON F. BROCK, JR. FOR MARY ANNE CITRINO FOR THOMAS E. WHIDDON FOR FOR 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATIONOF THE COMPANY'S NAMED EXECUTIVE OFFICERS ISSUER 3 YEARS 3 YEARS 3. TO RECOMMEND ON AND ADVIOSRY BASIS, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION ISSUER FOR FOR 4.TO APPROVE THE OMNIBUS INCENTIVE PLAN ISSUER FOR FOR 5. TO RATIFY THE SELECTION OF KMPG AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER Company Name Meeting Date CUSIP Ticker AEROPOSTALE, INC 16-Jun-11 ARO Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR RONALD R. BEEGLE FOR ROBERT B. CHAVEZ FOR MICHAEL J. CUNNINGHAM FOR EVELYN DILSAVER FOR JULIAN R. GEIGER FOR JOHN N. HAIGH FOR KARIN HIRTLER - GARVEY FOR JOHN D. HOWARD FOR THOMAS P. JOHNSON FOR DAVID B. VERMYLEN FOR FOR 2.TO APPROVE AN EXTENSION OF THE TERM OF OUR AMENDED AND RESTATED 2002 LONG-TERM INCENTIVE PLAN, AS WELL AS CERTAIN OTHER ADMINSITRATIVE UPDATES TO THE PLAN. ISSUER FOR FOR 3. TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER 1 YEAR 3 YEARS 4.TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER FOR FOR 5. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 28, 2012 ISSUER Company Name Meeting Date CUSIP Ticker MASTERCARD INCORPORATED 17-Jun-11 57636Q104 MA Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR MARK OLIVIE FOR RIMA QUIRESHI FOR MARK SCHWARTZ FOR JACKSON P. TAI FOR FOR 2. ADVIOSRY VOTE ON EXECUTIVE COMPENSATION. ISSUER 1 YEAR 1 YEAR 3. ADVISORY VOTE ON FREQUENCY OF HOLDINGFUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION ISSUER FOR FOR 4. RATIFICATIONON OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2011 ISSUER Company Name Meeting Date CUSIP Ticker COMPUTER SERVICES, INC 23-Jun-11 20539A105 CSVI Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR DR. CONSTANTINE W. CURRIS FOR BRUCE R. GALL FOR JOHN A. WILLIAMS FOR FOR 2. SHAREHOLDER RATIFICATIONON OF THE SELECTION OF MCGLADREY & PULLEN, LLCAS INDEPENDENT AUDITORSFOR THE FISCAL YEAR 2012 ISSUER Company Name Meeting Date CUSIP Ticker CARMAX, INC 27-Jun-11 KMX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR THOMAS J. FOLLIARD FOR RAKESH GANGWAL FOR SHIRA GOODMAN FOR W. ROBERT GRAFTON FOR EDGAR H. GRUBB FOR MITCHELL D.STEENROD FOR FOR 2. RATIFICATION OF THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER FOR FOR 3. TO APPROVE, IN AN ADVISORY (NON-BINDING) VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICES. ISSUER 1 YEAR 1 YEAR 4. TO DETERMINE, IN AN ADVISORY (NON-BINDING) VOTE, WHETHER A SHAREHOLDER VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS SHOULD OCCUR EVERY ONE, TWO OR THREE YEARS. ISSUER SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Professionally Managed Portfolios By (Signature and Title)* /s/Eric W. Falkeis Eric W. Falkeis Principal Executive Officer DateAugust 25, 2011 * Print the name and title of each signing officer under his or her signature.
